Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.214 Page 1of17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

 

UNITED STATES OF AMERICA,
Plaintiff, CRIMINAL NOS.: 4:18-CR-20086
4:18-CR-20268
v. 7 | 2:19-CR-20258
JOSEPH DESANTO, HON. Laurie J. Michelson
Defendant. TL: | L E
poo MAY - 1 2019
CLERK'S OFFICE -
1.8, DISTRICT COURT
RULE 11 PLEA AGREEMENT ANN ARBOR, M

 

Pursuant to Rule 11(¢)(1)(B) of the Federal Rules of Criminal Procedure,
Defendant and the government agree as follows:
1. OFFENSE AND MAXIMUM PENALTIES
A. Counts of Conviction
Defendant agrees to enter a plea of guilty to:
1) Count Two of the indictment (Docket No. 4:18-cr-20086), Failure to
Pay Over Payroll Tax, in violation of 26 U.S.C. § 7202.
2) Count One of the Information (Docket No. 2:19-cr-20258), Wiliful
Failure to File Return, in violation of 26 U.S.C. § 7203.
B. Maximum Penalties
Defendant understands that the relevant maximum penalties for:
1) Count Two of the Indictment (Docket No. 4:18-cr-20086), Failure to

Pay Over Payroll Tax, is five years imprisonment, a three-year

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.215. Page 2 of 17

period of supervised release, a $250,000 fine, restitution, and a
$100 special assessment.

2) Count one of the Information (Docket No. 2:19-cr-20258), Willful
Failure to File Return, is one year imprisonment, a one-year period of
supervised release, a $100,000 fine, restitution, and a $25 special

_ assessment.

Defendant further understands that supervised release may be revoked if
its terms and conditions are violated. Thus, a violation of supervised release
increases the possible period of.incarceration and makes it possible that the
Defendant will have to serve the original sentence, plus a substantial additional
period, without credit for time already spent on supervised release.

Defendant understands that he must provide the government with a
receipt for the payment of the special assessments for each count, totaling $125,
before sentence is imposed.

C. Restitution

The Defendant agrees to the entry of a Restitution Order for the full
amount of the victims’ losses. The Defendant agrees his relevant conduct arising
from Count Two of the Indictment and Count One of the information caused an
additional total tax due and owing to the IRS for the time period of Tax Years
2010 to 2018 of an amount of more than $40,000 and less than $100,000. The
‘Defendant agrees that, pursuant to 18 U.S.C. §§ 3663 and 3663A and §§ |
3563(b)(2) and 3583(d), the Court may order restitution of the full amount of the

actual, total loss caused by the offense conduct set forth in the factual stipulation.

 
Case 4:18-cr-20086-LJM-SDD ECF No.69 filed 05/01/19 PagelD.216 Page 3 of 17

Pursuant to 18 U.S.C. §§ 3663(a)(3) and 3663A(a){3), and any other statute
permitting the parties to enter an agreement specifying to whom restitution
_ should be paid, the Defendant agrees to the entry of a Restitution Order in an

amount determined by the office of Probation.

The Defendant further agrees that he will fully disclose to the probation
officer and to the Court, subject to the penalty of perjury, all information, including
but not limited to copies of ail relevant bank and financial records, regarding the
current location and prior disposition of funds obtained as a result of the criminal
conduct set forth in the factual stipulation as well as any funds that may be

available as substitute assets for the purpose of restitution. The Defendant
further agrees to take ail reasonable steps to retrieve or repatriate any such
funds and to make them available for restitution. If the Defendant does not fulfill
this provision, it will be considered a material breach of this plea agreement, and

this Office may seek to be relieved of its obligations under this agreement.

Defendant agrees that restitution is due and payable immediately after the
judgment is entered and is subject to immediate enforcement, in full, by the
United States. If the Court imposes a schedule of payments, Defendant agrees
that the schedule of payments is a schedule of the minimum payment due, and
that the payment schedule does not prohibit or limit the methods by which the
United States may immediately enforce the judgment in full. The IRS will use the
amount of restitution ordered as the basis for a civil assessment under 26 U.S.C.
§ 6201(a)(4). Defendant does not have the right to challenge the amount of this

restitution-based assessment. See 26 U.S.C. § 6201(a}{4)(C). Neither the

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.217 Page 4 of 17

existence of a restitution payment schedule nor Defendani’s timely payment of
restitution according to that schedule will preclude the IRS from immediately

collecting the full amount of the restitution-based assessment.

Defendant understands and agrees that the plea agreement does not
resolve Defendant's civil tax liabilities, that the IRS may seek additional taxes,
interest, and penalties from Defendant relating to the conduct covered by this
plea agreement and for conduct relating to another time period, and that
satisfaction of the restitution debt does not settle, satisfy, or compromise
Defendant's obligation to pay any remaining civil tax liability. Defendant
authorizes release of information to the IRS for purposes of making the civil tax

and restitution-based assessments.

-D. Elements of Offense.

Defendant understands that the elements of

1) Count Two of the Indictment (Docket No. 4:18-cr-20086), Failure to
Pay Over Payroli Tax, in violation of 26 U.S.C. § 7202, are:
a. Defendant had a duty to collect, truthfully account for, and
pay over payroll taxes for Integrated HCS Practice Management,
L.L.C. (“Integrated Management’) for the 4th quarter of 2013;
b. Defendant failed to pay over the payroll taxes for Integrated
Management as required; and .
C. Defendant acted willfully.

2) Count One of the Information (Docket No. 2:19-cr-20258), Willful

Failure to File Return, in violation of 26 U.S.C. § 7203, are:

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.218 Page 5 of 17

a. Defendant was a person required to file an income tax return
for tax year 2013;
b. Defendant failed to file an income tax return for tax year

2013 at the time required by law; and
c. The failure to fiie was willful.
E. Waiver of Venue
Defendant has been advised that he has venue rights, pursuant to the
_ Sixth Amendment of the United States Constitution and under Rule 718 of the
Federal Rule of Criminal Procedure, to be prosecuted for Count Two of the
Indictment (Docket No. 4:18-cr-20086), the violation of 26 U.S.C. § 7202, in the
federal judicial district where the individual was required to account for and pay
over payroll taxes, and to be prosecuted for Count One of the Information
(Docket No. 2:19-cr-20258), the violation of 26 U.S.C § 7203, in the federal
judicial district where the return should have been filed. Understanding these
rights, Defendant knowingly and voluntarily waives said venue rights and
expressly consents to trial and prosecution of these charges in Genesee County
in the Eastern District of Michigan.

F. Factual Basis for Guilty Plea

Defendant admits the following facts and submits them as a sufficient and |

accurate basis for Defendant's guilty plea:

1) Integrated HCS Practice Management (‘Integrated Management")

was a limited liability company operating in Southfield, Michigan. Integrated

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.219 Page 6 of 17

Management was an entity that provided management services to healthcare
providers.

2) Defendant EDWARD CESPEDES was a Managing Partner for
Integrated Management and held an ownership interest in the entity. Defendant
‘ CESPEDES exercised contro! over Integrated Management finances, possessed
signatory authority over its operating account, and controlled its expenditure of

funds to pay expenses.

3) Defendant JOSEPH DESANTO performed work for Integrated
Management, and had influence over Integrated Management’s finances and
day-to-day operations, including its expenditure of funds to pay expenses.

4) As a person who had influence over Integrated Management's
finances and day-to-day operations, and its expenditure of funds to pay
expenses, Defendant JOSEPH DESANTO was a “responsible person.”

5) From nor about February 2013 to in or about February 2074,
Integrated Management withheld tax paymenis from its employees’ paychecks.
However, beginning in or about September 2013, Integrated Management failed

“to make timely payments of the full amount of the taxes due to the Internal
Revenue Service.

6) During calendar year 2013, Defendant JOSPEH DESANTO, who
was a resident of Boca Raton, Florida, and elsewhere, had and received gross
income in excess of $20,000. By reason he was required by law, following the
close of the calendar year 2013 and on or before April 15, 2014, to make an

income tax return to the Internal Revenue Service Center or to another Internal

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.220 Page 7 of 17

Revenue Service office permitted by the Commissioner of internal Revenue,
stating specifically the items of his gross income and any deductions and credits
to which he was entitled. Well knowing and believing all of the foregoing, he did —
willfully fail, on or about April 15, 2014 in the Eastern District of Michigan and

elsewhere, to make an income tax return.
2. SENTENCING GUIDELINES
AL Standard of Proof
The Court will find sentencing factors by a preponderance of the evidence.
B. Agreed Guideline Range
' There are no sentencing guideline disputes.
4) Count Two of the Indictment (Docket No. 4:18-cr-20086):

The parties agree and stipulate that Defendant is responsible for a
combined amount of payroll taxes due and owing for Integrated Management
totaling approximately $217,000 for the relevant time period of the 3rd quarter of
2013, 4th quarter of 2013, and 1st quarter of 2014. The parties agree and
stipulate that regarding this Count, Defendant's Sentencing Guidelines range
should therefore be calculated based on an criminal tax loss amount of

$217,000, which results in a base offense level of 16, pursuant to §§ 2T1.6(a)
and 2T4.1(F) of the Sentencing Guidelines. Regarding this Count, the parties
agree and stipulate that no specific offense characteristics apply. The parties

stipulate and agree the adjusted offense levei for this Count is 16.

2) Count One of the Information (Docket No. 2:19-cr-20258):

 
‘Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.221 Page 8 of 17

The parties agree and stipulate that, pursuant to United States Sentencing
Guidelines Manual (U.S.S.G.) §§ 2T1.1(a)(1) and 2T4.1(E) the base offense
level is 414 based on a tax loss of $83,000. The parties agree Defendant is
responsible for $50,000 in income tax due and owing for tax year 2013 arising
from his willful failure to file a 2013 Form 1040, and $33,000 in income tax due
and owing for tax year 2014 arising from his willful failure to file a 2014 Form
1040. The parties agree the conduct underlying his willful failure to file a tax
return for 2013 was entirely separate from his failure to pay over payroll taxes,
and that the loss amounts for the two offenses do not overlap. Regarding this
Count, the parties agree and stipulate that no specific offense characteristics
apply. The parties stipulate and agree the adjusted offense level for this Count is

14.
-3) Combined Adjusted Offense Level

The parties agree and stipulate that the Counts are grouped together
pursuant to § 3D1.2(d). The parties agree and stipulate the offense level
applicable to the Group is 18, based on a combined loss amount of $300,000,

pursuant to § 3D1.3(b) and § 2T4.1(G).

The parties agree and stipulate that, as of the date of this agreement,
Defendant has demonstrated acceptance of responsibility for his offense and is
eligible for a two-level downward adjustment in offense level under § 3E1.1(a) of
the Sentencing Guidelines. The government agrees to make a motion pursuant
to § 3E1.1(b) for an additional 1-level decrease in recognition of the Defendant's

intention to plead guilty. The government may oppose any adjustment for .

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelID.222 Page 9 of 17

acceptance of responsibility if the Defendant (a) fails to admit each and every —
item in the factual basis listed above; (b) denies involvement in the offense; (c)
gives conflicting statements about his involvement in the offense; (d) is untruthful
with the Court, the government, or the United States Probaiion Office; (e)
obstructs or attempts to. obstruct justice prior fo sentencing; (f) engages in any
criminal conduct between the date of this agreement and the date of sentencing;
or (g) attempts to withdraw his plea of guilty. if the Defendant obtains a 3-level

reduction, the parties agree the final offense level will be 15.
4) Final Caiculations

The parties agree and stipulate that Defendant's criminal history category
is Il. Accordingly, the parties stipulate and agree that, except as provided below,

Defendant's guideline range is 21 to 27 months. If the Court finds:

a. that Defendant's criminal history category is higher
than Il, or
b. that the offense level should be higher because, after

pleading guilty, Defendant made any false statement
to or withheld information from his probation officer;
otherwise demonstrated a lack of acceptance of
responsibility for his offense; or obstructed justice or

committed any crime,

and if any such finding results in a guideline range higher than 21 to 27 months,
the higher guideline range becomes the agreed range. However, if the Court

finds that Defendant is a career offender, an armed career criminal, or a repeat

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.223 Page 10 of 17

and dangerous sex offender as defined under the sentencing guidelines or other
federal law, and that finding is not already reflected in the attached worksheets,

this paragraph does nof authorize a corresponding increase in the agreed range.

Neither party may take a position concerning the applicable guidelines

different than the position reflected above.
3. SENTENCE

The Court will impose a sentence pursuant to 18 U.S.C. § 3553, and in

doing so must consider the applicable range under the sentencing guidelines.

A. Imprisonment

Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), the parties
agree that they will not recommend a sentence of imprisonment exceeding the

top of the sentencing guideline range as determined by Paragraph 2.

B. Supervised Release

There is no agreement with respect to supervised release. The Court may
impose any term of supervised release up to the statutory maximum term, which
in this case is three years on Count Two of the Indictment (Docket No. 4:18-cr-
20086) and one year on Count One of the information (Docket No. 2:19-cr-
20258). The agreement concerning imprisonment described above in Paragraph
3.A. does not apply to any term of imprisonment that results from any later |

revocation of supervised release.

10

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.224 Page 11 of 17

4. WAIVER OF RIGHT TO APPEAL

If the sentence imposed does not exceed the statutory maximum,
Defendant waives any right he has to appeal his conviction or sentence. If the
_ sentence imposed is within the guideline range determined by Paragraph 2 the
government agrees not to appeal the sentence, bui retains its right to appeal any

sentence below that range.

5. SUPPLEMENTAL AGREEMENT
The written supplemental agreement between Defendant and the

government, which is dated May 1, 2019, is part of this plea agreement.

6. COOPERATION WITH THE INTERNAL REVENUE SERVICE

The Defendant agrees that he will cooperate fully with the Internal

Revenue Service (“IRS”) as follows:

A. Defendant agrees that, prior to sentencing, he will file individual
income tax returns or amended income tax returns for tax years 2010 through
2018 and pay, or enter an installment agreement payment plan to pay, any tax

due and owing to the Internal Revenue Service.

B. Defendant further agrees to provide to the IRS or any state taxing:
authority any information requested regarding Defendant's individual income tax
liabilities for the tax years 2010 through 2018. Defendant further agrees to pay to
the IRS and to any state taxing authority the taxes, penalties, and interest due
and owing by him for the tax years 2010 through 2018. Defendant understands
that interest as fixed by statute will continue to accrue until his civil tax liabilities

are fully paid. In the event that Defendant fails to comply with this provision of

11

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.225 Page 12 of 17

the agreement, the government may void this agreement in whole or in part.
Nothing in this agreement shall limit the authority of the IRS or a state taxing

authority to collect Defendant’s tax liabilities in any manner authorized by law.

Defendant specifically authorizes release by the IRS or other investigative
agency to any taxing authority and their representatives of information for
purposes of making tax assessments. Defendant further agrees to assent to the
filing and allowance of a motion under Rule 6(e) of the Federal Rules of Criminal
Procedure, to permit the disclosure of matters occurring before the grand jury for

this purpose, provided the Defendant receives a copy.

By entering into this Agreement, the government does not compromise
any federal or state civil liability, including but not limited to any tax liability that
Defendant may have incurred or may incur as a result of his conduct and his plea
of guilty to the charges specified in this Agreement. Defendant agrees that this
agreement, or any judgment, order, release, or satisfaction issued in connection .
with this agreement, will not satisfy, settle, or compromise the Defendant’s .
obligation to pay the balance of any remaining civil liabilities, including tax,
additional tax, additions to tax, interest, and penalties, owed to the IRS or toa
state taxing authority for the time periods covered by this Agreement or any other

time.

Nothing in this agreement shail limit the Internal Revenue Service in its
_ assessment and collection of any taxes, penalties or interest due from the

Defendant.

{2

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.226 Page 13 of 17

7. LEGAL REPRESENTATION

Defendant is satisfied with the legal representation provided by
Defendant’s lawyer. Defendant and his lawyer have fully discussed this plea
agreement, and Defendant is agreeing to plead guilty because Defendant admits

that he is guilty.

8. CONSEQUENCES OF A WITHDRAWN GUILTY PLEA

If Defendant is allowed to withdraw his guilty plea or if any conviction
entered pursuant to this agreement is vacated, the Court shall, on the
government's request, reinstate any charges that were dismissed as part of this
agreement. If additional charges are filed against Defendant within six months
after the date the order vacating Defendant's conviction or allowing him to
withdraw his guilty plea becomes final, which charges relate directly or indirectly:
to the conduct underlying the guilty plea, Defendant waives his right to challenge
the additional charges on the ground that they were not filed in a timely manner,
including any claim that they were filed after the limitations period expired,
provided that such charges were timely under the applicable limitations period as
of the date this agreement was executed, lf the Court allows Defendant to
withdraw his guilty plea for a “fair and just reason” pursuant to Federal Rule of
Criminal Procedure 11(d)(2)(B), Defendant waives his rights under Federal Rule
of Evidence 410, and the government may use his guilty plea, any statement
made under oath at the change-of-plea hearing, and the factual basis statement

in this plea agreement against him in any proceeding.

13 .

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.227 Page 14 of 17

9. | EACH PARTY’S RIGHT TO WITHDRAW FROM THIS AGREEMENT

The government may withdraw from this agreement if the Court finds the

correct guideline range to be different than is determined by Paragraph 2.

Defendant may withdraw from this plea agreement, and may withdraw his
guilty plea, if the Court decides to impose a sentence higher than the statutory
maximum. This is the only reason for which Defendant may withdraw from this

agreement.
40. PARTIES TO THE PLEA AGREEMENT

This agreement does not bind any government agency except the U.S.
Attorney's Office for the Eastern District of Michigan and the Tax Division of the

Department of Justice (the “Government’).
41. SCOPE OF THE PLEA AGREEMENT

This agreement, which includes all documents that it explicitly
incorporates, is the complete agreement between the parties. It supersedes all
other promises, representations, understandings, and agreements between the
parties concerning the subject matter of this plea agreement that are made at
any time before the guilty plea is entered in court. ‘Thus, no oral or written

‘promises made by the government to Defendant or to Defendant's attorney at
any time before Defendant pleads guilty, including any prior plea agreement
offers, are binding except to the extent they have been explicitly incorporated into

this agreement.

14

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.228 Page 15 of 17 —

The Government agrees that no further criminal charges will be brought
against the Defendant based on acts committed during the business activities
and operations of United Health Group, Who Can 1 Sue, Ferox, Ml Pro
Consulting, Integrated HCS Practice Management, Sereno Marketing, B Abeil
Inc., or their related entities from 2009 to 2017. This agreement does not bar
prosecution of the Defendant for subsequent charges of perjury or giving a false

statement.

This agreement does not prevent any civil or administrative actions
against Defendant, or any forfeiture claim against any property, by the United

States or any other party.

15

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.229 Page 16 of 17

42. ACCEPTANCE BY THE DEFENDANT

This plea offer expires unless it has been received, signed by Defendant
and his attorney, at the Northern Criminal Enforcement Section of the

Department of Justice Tax Division by 10:00 A.M. on Friday, April1 9, 2019. The

¢

government reserves the right to modify or revoke this offer at any time before

Defendant appears and pleads guiliy.

ROSEMARY E. PAGUNI

Chief ,

Northern Criminal Enforcement Section
U.S. Department of Justice, Tax Division

vob

MARK MCDONALD
WILLIAM GUAPPONE
Trial Attorneys

 

Date: May 1, 2019

By signing below, Defendant acknowledges that he has read (or been
read) this entire document, understands it, and agrees to its terms. He also
acknowledges that he is satisfied with his attorney's advice and representation.
Defendant agrees that he has had a full and complete opportunity to confer with
his lawyer, and has had all of his questions answexed by his lawyer.

    

 

/SOSEBRDE: DESANTO
¥ Defendant

K KR SER Esa.
Atfomey for Defendant

Date: May 1, 2019

16

 
Case 4:18-cr-20086-LJM-SDD ECF No. 69 filed 05/01/19 PagelD.230 Page 17 of 17

Appendix A

Clear Imaging LLC , Horizon Imaging LLC, Life Line Imaging LLC, Universal
Health Group LLC, UHG Management, LLC, United Wellness Centers
Inc.(UWC); UWC Management, LLC, Associated Surgical Center of Dearborn
LLC, F&M Holdings LLC, American Surgical Centers IT, LLC, Synergy
Holdings, LLC, Synergy Orthopedic & Spine Surgery Center, LLC, Oakland
Surgery Center, Inc, Health Care Management and Venture Capitalists, LLC;
(HCMVC) UHG 2, LLC; UHG Boca, LLC; Celentano Consulting Company,
LLC; Mary Rose Thompson, in her capacity as manager of Celentano Consulting
Company, LLC; Professional Holdings Unlimited, LLC; Medical Management
Partners, LLC; Health Care Management and Venture Capitalists, LLC; SID
Holdings, LLC; Mary Rose Thompson, in her capacity as manager of SID
Holdings, LLC; JK Family Support Trust; Lincoin Park Building, LLC; Magnality,
LLC; WCIS Media, LLC, Digital Footprint Media, LLC, Greater Michigan
Professional Services, LLC, FEROX Inc, Boca Management Partners, LLC.,
VIACD Holdings LLC, Integrated Healthcare Systems, LLC, SERENO Marketing,
B Abell Inc, and each of their successors, assigns, parents, subsidiaries, affiliates,
predecessors, employees, agents, heirs, contractors, and executors or other related
entities

 
